Citation Nr: 1509309	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Whether injuries sustained in July 1965 were in the line of duty.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1960 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, denied service connection for sleep apnea, a bilateral shoulder disorder, and a cervical spine disorder.  Claims for service connection for sleep apnea, a bilateral shoulder disorder, and a cervical spine disorder were received by VA in February 2008.  During the pendency of this appeal, the agency of original jurisdiction (AOJ) has remained with the VA RO in Houston, Texas.    

In November 2014, the Veteran submitted articles with regard to the claim for service connection for sleep apnea and a November 2014 private medical opinion.  While the most recent supplemental statement of the case does not include review of this evidence, the Board, as discussed below, is granting service connection for sleep apnea and remanding the remaining issues on appeal; therefore, the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.   

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of whether new and material evidence has been received to reopen service connection for a low back, knee, and left ankle disorders, and chest pains, and increased disability ratings for the service-connected PTSD, bilateral hearing loss, and tinnitus have been raised by the record (see Veteran statement received in September 2014), but have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral shoulder and cervical spine disorders and whether injuries sustained by the Veteran in July 1965 were in the line of duty are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea is causally related to the service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting service connection for sleep apnea, which constitutes a full grant of the benefits sought on appeal with respect to this issue; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to this issue.  Further, the Board is remanding the remaining issues on appeal.

Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with obstructive sleep apnea, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


The contention liberally construed for the Veteran is that his current sleep apnea is associated with his service-connected PTSD.  Alternatively, the Veteran contends that his sleep apnea was caused by active service, including in-service shift work.  See March 2010 substantive appeal (VA Form 9), November 2013 decision review officer (DRO) hearing, September 2014 written statement, December 2014 Board hearing transcript.    

The evidence of record demonstrates that the Veteran has currently diagnosed obstructive sleep apnea.  See November 2007 comprehensive polysomnography report, December 2007 VA treatment record.

An article entitled "Sleep Apnea and Treatment Affects PTSD Symptoms" indicates that recent research has shown a high rate of comorbidity between sleep apnea and anxiety disorders, including PTSD.  In a November 2014 letter, nurse practitioner M.P. opined that the Veteran's obstructive sleep apnea hypopnea syndrome is secondary to his PTSD.  M.P. noted that studies have shown a high rate of comorbidity between sleep apnea and anxiety disorders, particularly PTSD.  M.P. noted that people suffering from PTSD suffer from nightmares about traumatic incidents, which creates stress for the body that affects the breathing mechanisms.  M.P. noted that, because the stress occurs during sleep in PTSD patients, the breathing mechanism is obstructed during sleep and would lead to sleep apnea.  

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed obstructive sleep apnea.  The probative medical evidence of record is at least in equipoise on the question of whether the obstructive sleep apnea is caused by the Veteran's PTSD; therefore, resolving reasonable doubt in favor of the Veteran, service connection for obstructive sleep apnea, as secondary 

to the service-connected PTSD, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The grant of secondary service connection renders moot other theories of service connection.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).       


ORDER

Service connection for obstructive sleep apnea, as secondary to the service-connected PTSD, is granted.


REMAND

Line of Duty Determination

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation not the result of misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  However, a mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2014).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id.

VA law specifically prohibits the grant of service connection for a disability where it has been medically related to a veteran's willful misconduct.  See 38 C.F.R.	 § 3.301 (2014).  VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  38 C.F.R. § 3.301.  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2014). Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Review of the claims file in this case reveals that the Veteran was involved in a motor vehicle accident in service in July 1965.  The service treatment records note that the Veteran lost control of the automobile, causing the vehicle to leave the road and strike the side of the mess hall.  The Veteran was observed overnight in the hospital for a possible head injury.  At the December 2014 Board hearing, the Veteran testified that he was driving under the influence of alcohol at the time of the July 1965 motor vehicle accident and received an Article 15 (non-judicial punishment) for his conduct.  See also November 2013 DRO hearing transcript.  

No service line of duty report or Article 15 non-judicial punishment report related to the July 1965 motor vehicle accident has been associated with the claims file.  VA has a duty to assist claimants by gathering all pertinent records in the custody of a federal department or agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c)(2) (2014).    

Further, the RO has not made a line of duty determination as to whether any injuries sustained by the Veteran on active duty occurred in the line of duty, including whether the Veteran's willingness to drink and drive a motor vehicle constitutes evidence of willful and persistent misconduct as defined in 38 C.F.R. § 3.1(n) (2014).  Based on the above, the Board finds that remand is required to obtain any outstanding service personnel records related to the July 1965 motor vehicle accident, and for the AOJ to make a line of duty determination in the first instance.

Service Connection for Bilateral Shoulder and Cervical Spine Disorders

Further, the Board finds that any decision with respect to the line of duty determination being remanded above may affect the claims for service connection for bilateral shoulder and cervical spine disorders.  Whether the July 1965 motor vehicle accident occurred during the line of duty or is found to have been caused by the Veteran's own willful misconduct could significantly change the adjudication of the service connection claims, as such findings would relate to the occurrence of an in-service injury (a necessary element for service connection).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For this reason, consideration of the claims for service connection for bilateral shoulder and cervical spine disorders must be deferred until the intertwined questions of line of duty/misconduct are either resolved or are prepared for appellate consideration.    

Accordingly, the issues of service connection for bilateral shoulder and cervical spine disorders and whether injuries sustained in July 1965 were in the line of duty are REMANDED for the following action:

1.  The AOJ should contact the appropriate service department and obtain any outstanding service personnel records associated with the July 1965 motor vehicle accident, including any Article 15 or line of duty determinations.  The absence of any records should be documented. 

2.  Then, the AOJ should issue an administrative decision as to whether the July 1965 motor vehicle accident is deemed the result of the Veteran's own willful misconduct stemming from driving under the influence of alcohol or was incurred in the line of duty.

3.  Then, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claims of service connection for bilateral shoulder and cervical spine disorders are inextricably intertwined with whether injuries sustained by the Veteran in July 1965 were in the line of duty; therefore, consideration of these issues should be deferred until the intertwined issue is either resolved or are prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


